UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22221 ASGI Mesirow Insight Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:March 31 Date of reporting period:September 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Mesirow Insight Fund, LLC Financial Statements for the Six Month Period Ended September 30, 2012 ASGI Mesirow Insight Fund, LLC Table of Contents Page Schedule of Investments 1 Statement of Assets, Liabilities and Net Assets 3 Statement of Operations 4 Statements of Changes in Net Assets 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 8 Supplemental Information 21 ASGI Mesirow Insight Fund, LLC Schedule of Investments As of September 30, 2012 (Unaudited) Strategy Investments Cost Fair Value Credit - 22.3% dbX-High Yield 2 Fund $ $ HFR RVA Avoca Credit Alpha Fund HFR RVA Feingold O'Keeffe Fund LibreMax Offshore Fund, Ltd. Event Driven - 15.3% HFR ED Global Fund HFR ED Jana Fund HFR ED York Fund Hedged Equity - 24.2% dbX-Global Long/Short Equity 7 Fund dbX-US Long/Short Equity 12 Fund GEM Realty Securities, Ltd. HFR HE Courage Opportunity Fund HFR RVA Kayne MLP 1.25x Fund HFR RVA Salient MLP 1.25x Fund Southpoint Qualified Offshore Fund Ltd. Macro and Commodity - 28.8% Balestra Global, Ltd. Beach Horizon Fund Ltd. dbX-Emerging Markets Macro 3 Fund HFR Macro QFS Currency Fund MKP Opportunity Offshore Ltd. Taylor Woods Fund Ltd. Winton Futures Fund Ltd. Relative Value - 15.8% dbX-Convertible Arbitrage 13 Fund HFR CA Lazard Rathmore Fund HFR RVA Advent Global Opportunity Fund Total Investments* (Cost - $161,099,239**) - 106.4% Other Assets and Liabilities, net - (6.4)% ) Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of September 30, 2012. * Non-income producing securities. 1 ASGI Mesirow Insight Fund, LLC Schedule of Investments (continued) As of September 30, 2012 (Unaudited) ** The cost and unrealized appreciation (depreciation) of investments as of September 30, 2012, as computed for federal tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Macro and Commodity % Hedged Equity Credit Relative Value Event Driven % See Notes to Financial Statements 2 ASGI Mesirow Insight Fund, LLC Statements of Assets, Liabilities and Net Assets As of September 30, 2012 (Unaudited) Assets Investments in Investment Funds, at fair value (cost - $161,099,239) $ Cash and cash equivalents Receivable for Investment Funds sold Rebate receivable Expense reimbursement receivable from Adviser Other assets Total assets Liabilities Redemptions payable Subscriptions received in advance Management Fee payable Investor Distribution and Servicing Fee payable Accrued expenses and other liabilities Total liabilities Net assets Total net assets $ Net assets consist of: Paid-in capital $ Undistributed net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Retained deficit ) Total net assets $ Net assets per Share ASGI Mesirow Insight Fund, LLC Class I (153,878.997 Shares outstanding) $ ASGI Mesirow Insight Fund, LLC Class A (5,838.523 Shares outstanding) $ See Notes to Financial Statements 3 ASGI Mesirow Insight Fund, LLC Statement of Operations For the Six Month Period Ended September 30, 2012 (Unaudited) Investment Income Interest $ Rebate Total investment income Fund Expenses Management Fees Professional fees Administrative and custodian fees Commitment fees Interest Trustees’ fees Investor Distribution and Servicing Fees Other operating expenses Total expenses Less: Expense reimbursement ) Net expenses Net investment loss ) Net Realized and Unrealized Gain/(Loss) on Investments Net realized gain from investments in Investment Funds Net realized loss from investments in swap contracts ) Net change in unrealized depreciation from investments in Investment Funds ) Net change in unrealized appreciation from investments in swap contracts Total net realized and unrealized gain from investments Net decrease in net assets resulting from operations $ ) See Notes to Financial Statements 4 ASGI Mesirow Insight Fund, LLC Statements of Changes in Net Assets For the Six Month Period Ended September 30, 2012 (Unaudited) For the Period from February 1, 2012 to March 31, 2012 For the Year Ended January 31, 2012 Increase/(Decrease) in Net Assets Operations Net investment loss $ ) $ ) $ ) Net realized gain/(loss) from investments in Investment Funds ) ) Net realized loss from investments in swap contracts ) – – Net change in unrealized depreciation/(appreciation) from investments in Investment Funds ) ) Net change in unrealized appreciation/(depreciation) from investments in swap contracts ) – Net (decrease)/increase in net assets resulting from operations ) ) Capital Transactions Issuance of shares Shares tendered ) ) ) (Decrease)/increase in net assets derived from capital transactions ) ) Net assets Total decrease in net assets ) ) ) Beginning of period End of period $ $ $ See Notes to Financial Statements 5 ASGI Mesirow Insight Fund, LLC Statement of Cash Flows For the Six Month Period Ended September 30, 2012 (Unaudited) Cash Provided by Operating Activities Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net decrease in net assets resulting from operations to net cash provided by operating activities: Purchases of Investment Funds ) Purchases of swap contracts ) Sales of Investment Funds Sales of swap contracts Decrease in expense reimbursement receivable from Adviser Decrease in investments in Investment Funds paid in advance Decrease in rebate receivable Decrease in receivable for Investment Funds sold Decrease in other assets Decrease in investor servicing fees payable ) Decrease in management fee payable ) Decrease in accrued expenses and other liabilities ) Net realized gain from investments in Investment Funds ) Net realized loss from investments in swap contracts Net change in unrealized depreciation from investments in Investment Funds Net change in unrealized appreciation from investments in swap contracts ) Net cash provided by operating activities Cash Used in Financing Activities Proceeds from issuance of shares (net of change in subscriptions received in advance of $(1,366,000)) Payments on tender of shares (net of change in payable for shares tendered of $7,387,843) ) Net cash used in financing activities ) Cash and Cash Equivalents Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental disclosure of cash flow information Cash paid during the period for interest $ See Notes to Financial Statements 6 ASGI Mesirow Insight Fund, LLC Financial Highlights Class I Class A For the Six Month Period Ended September 30, 2012 (Unaudited) As of the close of business on March 31, 2012(a) For the Six Month Period Ended September 30, 2012 (Unaudited) As of the close of business on March 31, 2012(a) Per share operating performance: (For share outstanding throughout the period) Net assets per share at beginning of period $ Loss from investment operations: (b) Net investment loss ) – ) – Net realized and unrealized gain from investments – – Total from investment operations ) – ) – Net assets per share at end of period $ Total return (c) %) % (a) %) % (a) Ratios to average net assets Expenses gross of waiver (d) (e) % % (a) % % (a) Expenses net of waiver (d) (e) % % (a) % % (a) Net investment loss (d) (e) %) % (a) %) % (a) Net assets, end of period (in thousands) $ Portfolio turnover 45
